 Case 3:19-cv-00160-WQH-BLM Document 1 Filed 01/24/19 PageID.1 Page 1 of 3



 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   555 West Beech Street, Suite 500
     San Diego, California 92101
 3   Telephone:    (619) 800-0529
     Facsimile:    (866) 365-4856
 4
     Attorneys for Michael J. Pratt
 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
10                                SOUTHERN DISTRICT OF CALIFORNIA
11   Inre                                             Case No.   '19CV0160 MMA BLM
12   MICHAEL J. PRATT,                                NOTICE OF REMOVAL OF ACTION
13                            Debtor.
     United States Bankruptcy Court,
14   Southern District of California
     Case No. 19-00271-LT13
15

16
     JANE DOE NOS. 1-14, inclusive,
17   individuals;
18                  Plaintiffs,
     v.
19
     GIRLSDOPORN.COM, a business
20   organization, form unknown; MICHAEL J.
     PRATT, an individual; et al.,
21
                    Defendants.
22
     LEAD CASE:
23   Case No. 37-2016-00019027-CU-FR-CTL

24   CONSOLIDATED WITH:
     Case No. 37-2017-00043712-CU-FR-CTL
25   Case No. 37-2017-00033321-CU-FR-CTL
26

27   IIII
28   IIII
                                                -1-
Case 3:19-cv-00160-WQH-BLM Document 1 Filed 01/24/19 PageID.2 Page 2 of 3



     TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 1
             PLEASE TAKE NOTICE that Defendant Michael J. Pratt ("Defendant") hereby submits
 2
     this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1452 and Federal Rule of Bankruptcy
 3
     Procedure 9027 and removes the action to the United States District Court for the Southern
 4
     District of California.
 5
             1.      Michael J. Pratt, the debtor in the above-referenced bankruptcy case ("Debtor"),
 6
     filed a Voluntary Petition under Chapter 13 of Title 11, of the United States Code in the United
 7                  _,
     States Bankruptcy Court, Southern District of California on January 23, 2019, as Case No. 19-
 8
     00271-LT13.
 9           2.      On or about June 2, 2016, an action was commenced against Debtor in the
10
     Superior Court of the State of California, County of San Diego, as Lead Case No. 37-2016-
11
     00019027-CU-FR-CTL, Consolidated with Case No. 37-2017-00043712-CU-FR-CTL and Case
12
     No. 37-2017-00033321-CU-FR-CTL, and entitled JANE DOE NOS. 1-14, Plaintiffs, v.
13

14   GIRLSDOPORN.COM; and MICHAEL J. PRATT, et al., Defendants (the "State Court Action").

15           3.      The action described in the foregoing paragraph is a civil action of which this

16   Court has jurisdiction under the provisions of28 U.S.C. § 1334(b). Michael J. Pratt, a defendant
17   in that action, is the Debtor in the above-referenced case under Title 11 of the United States Code.
18
     In the State Court action, Plaintiffs seek a money judgment against Debtor and to collect any
19
     judgment obtained therein, which relates to property of the estate and claims against the estate.
20
     Because the State Court Action has been pending since 2016, the process and pleadings in that
21
22   case are voluminous. True and correct copies of all process and pleadings in the State Court

23   action will be filed upon request of this Court.

24           4.      The action is one which may be removed to this Court pursuant to 28 U.S.C. §
25
     1452. Upon removal, the action is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (B). If
26
     referred to the Bankruptcy Court, all Defendants whom Plaintiffs have served with complaints
27
     and summonses and not dismissed in the State Court Action consent to entry of final orders or
28
                                                        -2-
 Case 3:19-cv-00160-WQH-BLM Document 1 Filed 01/24/19 PageID.3 Page 3 of 3



     judgment by the Bankruptcy Court.
 1

 2          5.      The other defendants in the State Court Action whom Plaintiffs have served with

 3   complaints and summonses and not dismissed are: ANDRE GARCIA, an individual;

 4   MATTHEW WOLFE, an individual; BLL MEDIA, INC., a California corporation; BLL MEDIA
 5
     HOLDINGS, LLC, a Nevada limited liability company; DOMI PUBLICATIONS, LLC, a
 6
     Nevada limited liability company; EG PUBLICATIONS, INC., a California corporation; MlM
 7
     MEDIA, LLC, a California limited liability company; BUBBLEGUM FILMS, INC., a business
 8
     organization, forn1 unknown; MERRO MEDIA, INC., a California corporation; MERRO MEDIA
 9

10   HOLDINGS, LLC, a Nevada limited liability company.

11          6.      Defendant will promptly file a copy of this Notice with the Clerk of the Superior

12   Court of California, County of San Diego - Central Division.
13
            WHEREFORE, Defendant prays that the above State Court Action now pending in the
14
     Superior Court of California, County of San Diego - Central Division, bearing Lead Case No. 37-
15
     2016-00019027-CU-FR-CTL, Consolidated with Case No. 37-2017-00043712-CU-FR-CTL and
16

17   Case No. 37-2017-00033321-CU-FR-CTL entitled JANE DOE NOS. 1-14, Plaintiffs, v.

18   GIRLSDOPORN.COM; and MICHAEL J. PRATT, et al., Defendants, be removed to this Court,

19   and for such further relief as may be just and proper.
20

21
     DATED: January 2'.- 1, 2019
                                                   PANAKOSL~~  .
22
                                                          ,/ ~
23                                                 By: /~;_/;;-·
                                                     ? Karon D. Sadock
24
                                                       Attorneys for Michael J. Pratt
25

26

27

28
                                                      -3-
